Title: Franklin et al.: Report to the Académie Royale des Sciences, 24 April 1784
From: Franklin, Benjamin
To: Académie Royale des Sciences



Samedi 24 Avril 1784

M.M. Franklin, Le Roy, Coulomb, Delaplace et l’abbé Rochon, ont fait le rapport suivant.
M. le Marêchal de ségur ayant envoyé à l’Acade. deux projets, pour armer de paratonnerres, les magasins à poudre de la ville de Marseille et mandé dans la Lettre qui les accompagnoit, que le Roi desiroit que la compagnie les fit examiner et en donnât son avis; l’Académie nous a nommés pour lui en rendre compte. Nous allons le faire avec tout le soin que demande un sujet de cette importance, non seulement par la nature de son objet; mais encore par les heureux effets qui en résultéront. Car rien n’est plus propre à multiplier de toutes parts les paratonnerres, que l’exemple que donnera sa Majesté, est en faisant armer les magasins à poudre de son Royaume.
Mais avant de parler des projets que nous avons été chargés d’examiner; il ne sera pas inutile de rappeller en peu de mots la Théorie qui doit servir de guide dans l’etablissement des Paratonnèrres ou des conducteurs.
Pour armer un édifice quelconque de maniére a le mettre à l’abry de la foudre, au moyen d’un ou de plusieurs conducteurs; il y a differentes circonstances auxquelles on doit avoir une attention particuliére.
1°. Il est nécéssaire de connoître ou de déterminer qu’elle est son étendue, afin de décider s’il faudra en mettre un ou plusieurs;

car c’est un point sur lequel il est important de statuer avant de rien entreprendre. Malheureusement les expériences électriques, ne nous ont encore rien appris qui puisse nous mener à connoître l’étendue de la sphére d’action de la pointe d’un conducteur; mais depuis qu’on en a armé des Edifices, plusieurs observations nous ont appris que des parties de ces Edifices qui se sont trouvées à une distance de plus de quarante cinq pieds de la pointe du conducteur, ont été foudroyées, d’où il suit tout naturellement qu’il faut les placer de maniére que leur sphére d’action n’ait à défendre que des parties situées à une moindre distance.
2°. L’orsqu’il y a plusieurs pointes ou flèches sur un édifice, il faut les faire bien communiquer ensemble et faire communiquer de même toutes les parties du comble de l’Edifice qui sont recouvertes en plomb ou qui ont quelqu’autre métal, comme des pointes en fer appartenant à des Girouettes, ou à quelques ornements, afin que le tout ne fasse qu’un systême de corps métallique qui avec les barres de transmission soit propre à faire passer la matiére fulminante du haut en bas de l’edifice, de quelque part qu’elle vienne.
3°. Il n’est pas moins important que ces barres soient intimement unies entre elles, afin que cette matiére ne trouve aucune resistance dans son passage de haut en bas. Car la solution de continuité dans ces barres, produit toûjours une résistance plus ou moins grande, sélon l’etendue de leur séparation; parce qu’il faut alors que la matiére fulminante ou électrique saute de l’une à l’autre de ces barres.
4°. Enfin, il faut quelles communiquent bien exactement avec la Terre humide, ou mieux encore avec l’eau, pour qu’il y ait un passage facile et toûjours ouvert le long de ces barres de transmission avec la masse de la terre ou le grand reservoir commun de la matiére électrique.
Quant à la hauteur des pointes, elle doit être au moins de 12 ou 15 pieds et plus même, si l’edifice est fort grand; ce qu’il y a de certain, c’est que plus elles seront élevées, plus leur sphére d’activité s’étendra à une grande distance. On leur donnera deux pouces en quarré par en bas et même plus en proportion de ce que leur hauteur excédera celle de 15 pieds. Et quant à la grosseur des barres de transmission, il paroît qu’en leur

donnant huit à 10 lignes en quarré, ou un pouce tout au plus, cette grosseur sera plus que suffisante pour qu’elles transmettent la matiére fulminante du plus violent coup de Tonnèrre. Ce qu’il y a de certain, c’est que l’observation ne nousàencore fourni aucun exemple de barres de fer de cette grosseur qui ayent été en aucune façon fondue ou altérée par le passage de la foudre.
Après ces notions préliminaries sur la maniére d’établir les conducteurs et sur les dimensions qu’on doit donner aux parties dont ils sont composés; il faut en venir à l’examen des deux projets pour armer les magasins à poudre de Marseille, envoyés par M. le Maréchal de ségur et signés par M.M. Ravel, de Puy Contal et Pierron l’un officier dans le corps royal d’artillerie et l’autre dans le corps royal du Génie.
Ces deux projets ont été formés pour le même magasin qui a 31 toises de long sur 8 de large ou à peuprès. Dans le prémier on établit trois pointes ou flèches, sur le faîtage du magasin et dans sa longueur. A celles ci on en ajoûte quatre autres placées réspectivement à chaque angle du bâtiment. Dans le second projet on place de même trois pointes sur le faîtage, mais au lieu d’en mettre aux quatre angles du bâtiment; on les établit en quinquonce des deux côtés du toît avec des barres de fer de transmission horisontales qui régnent tout le long et qui font communiquer ces pointes les unes avec les autres.
Quant à la maniére dont elles sont arrêtées ou scellées sur le faîtage dont les barres de transmission sont assemblées les unes avec les autres; enfin dont elles vont se rendre dans l’eau, elle est la même pour les deux projets. En jettant un coup d’ceil sur les déssins, l’académie concévra sans peine tout ce que nous venons d’exposer sur la nature de l’un et de l’autre.
Pour prononcer sur celui des deux qui doit être préféré, nous remarquerons que le second avec les barres de transmission couchées horisontalement le long du toît, entraîneroit une trop grande dépense et qui ne paroît pas nécéssaire; mais pour les pointes qu’on y employe, il faut les conserver, seulement, au lieu de les placer en quinconce comme on le propose dans ce projet;

on les établira de maniére que chacune d’elles réponde exactement à la moitié de l’intervalle qui se trouve entre la pointe du milieu du faîtage et celle de l’extremité. Et au lieu de faire communiquer ces pointes ensemble par des barres de transmission couchées le long du toît, on les fera communiquer avec celles du faîtage par des barres qui viendront les joindre perpendiculairement en rampant le long du toît. Par là on auroit également la communication intime de toutes les pointes sans la dépense que entraîneroit des barres couchées horisontalement tout autour du toît. Ce point réglé il faut passer à l’examen de la maniére dont on propose de réunir ou d’assembler les differentes parties des paratonnèrres de ces deux Projets.
Il paroît que M.M. Pierron et de Ravel, auteurs de ces projets, pénétrés de la nécéssité d’établir une communication bien intime entre ces parties, ont crû qu’on ne devoit jamais épargner rien pour y parvenir, mais nous ne pouvons nous empêecher de penser que ces Messieurs ont poussé trop loin le scrupule à cet égard, et que la maniére dont ils proposent d’unir ensemble toutes les parties de leur systême conducteur, comporteroit trop de travail et une dépense superflue. En effet, les vis aux extremités des barres de transmission, les écrous dans les espèces de pitons chargés de les recevoir, ne manqueroient pas de demander des frais assés considérables pour être bien faits et remplir leur objet. Nous croyons qu’on pourroit y procéder plus simplement: voici en consequence comment nous pensons qu’on pourroit armer ces magasins, en parlant d’après ce qui nous est exposé et en réunissant dans l’etablissemt de leurs paratonnèrres la solidité et tout ce que peut en assurer l’effet à l’economie, conformément à ce que paroît désirer M. le mal. de ségur, selon les termes de sa Lettre.
On conservera les jambes de force des flèches dans les magasins à poudre qu’on se propose d’armer à Marseille et dans d’autres Ports où ils se trouvent exposés à de grands vents de Mer, mais dans d’autres magasins situés dans l’intérieur du Royaume, on pense qu’on pourroit s’en passer, l’expérience ayant montré que des pointes avec les dimensions qui sont indiquées dans les déssins, sont suffisantes pour résister aux efforts des vents qu’on y éprouve; mais on donnera plus de hauteur aux fleches en la portant jusqu’à 15 pieds. Au bas de chaque fléche, et immédiattement au dessus de l’endroit où elle sera scellée, dans

la pierre de taille on pratiquera ou on réservera de chaque côté une oreille circulaire ayant deux pouces de diamètre ou a peu près et deux lignes d’épaisseur. On y fera au centre un trou de 5 ignes de diamètre au bout de la prémiére barre de transmission qui sera attachée à cette flèche, on pratiquera une oreille toute semblable. On en fera autant à l’autre bout; de maniére que toutes les barres de transmission auront ainsi une oreille à chacune de leurs extremités. Pour faire la réunion de toutes ces parties les unes avec les autres, on appliquera l’oreille d’une de ces barres contre celle d’une autre en mettant entre deux une lame de plomb. Et au moyen d’un écrou entrant sur une vis à tête et dont la tige passera à travers l’œil de ces oreilles, on les serrera fortement l’une contre l’autre. De cette maniére ces barres seront bien assemblées les unes avec les autres; on pourra les séparer facilement et cet ajustement sera très facile a executer. Pour soutenir ces barres de transmission le long du toît, on pourra établir et sceller dans la pierre de taille de distance en distance, des pitons fendus par en haut, pour les récévoir. Quant à la position et à la distribution des pointes ou des fleches, on les établira comme nous l’avons proposé, trois sur le faîte et deux de chaque côté du toît répondant réspectivement au milieu de l’intervalle entre la flèche du milieu du bâtiment et celle de l’extremité. Ces pointes du toît communiqueront avec les barres de transmission régnant le long du faîtage, comme nous l’avons dit plus haut et s’eleveront de maniére a déborder ce faîtage au moins de six pieds. Par cette disposition des differentes pointes de ce bâtiment, il se trouvera que toutes les parties de son comble seront bien défendues par ces pointes n’y en ayant aucunes qui ne soient fort en dedans de la sphère d’activité dont nous avons parlé. On ne peut qu’applaudir d’ailleurs à la maniére dont on a fait communiquer les barres de transmission à l’eau en les ménant jusqu’à la Mer. Cependant si à l’autre extremité du bâtiment il se trouvoit de la terre à la superficie et que le sol ne fut pas entierement de Rocher, on pourroit y faire déscendre des barres de transmission de la pointe placée à cette extremité: cela pourroit servir a diminuer l’espace que la matiére fulminante auroit à parcourir de l’autre côté. La manière dont les pointes en cuivre sont adaptées à la flèche est bien, on les ajuste ici à vis, l’une et l’autre méthode sont bonnes, mais par la derniére, on peut démonter facilement cette

pointe et c’est un avantage, car cela est quelquefois nécéssaire; on en a vû de fondus par le passage de la matiére fulminante dans un coup de Tonnerre.
Telles sont les observations que nous avons crû devoir faire sur les deux projets, pour armer de paratonnères les magasins en poudre de la Ville de Marseille, que M. le Mal. de ségur a envoyés à l’Académie, ainsi que les changements que nous avons crû devoir proposer à la maniére de faire communiquer ensemble, toutes les differentes parties de l’appareil mais avant de terminer ce rapport nous devons à M.M. Ravel de Puy comtal et Pierron, la justice de dire qu’on reconnoit par la maniére dont leurs projets sont conçûs, qu’ils entendent très bien la matiére et qu’ils sont très en état de faire armer de paratonnères, les magasins à poudre que M. le Mal. de ségur, les chargera de défendre contre les ravages de la foudre.
